                 Case 21-10527-JTD             Doc 660          Filed 06/23/21       Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )    (Jointly Administered)
                                                            )    Re: Docket No. 621
                                                            )

         ORDER (1) FIXING DEADLINE FOR FILING CERTAIN ADMINISTRATIVE
             EXPENSE CLAIMS, (2) APPROVING FORM AND MANNER OF
              NOTICE THEREOF, AND (3) GRANTING RELATED RELIEF
                                      2
                  Upon the Motion of the above-captioned debtors (the “Debtors”), for an order

(this “Order”), pursuant to sections 105(a) and 503 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2002(m) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware 2002-1(e) (the “Local Rules”) (1) fixing a bar date

for filing certain administrative expenses allowable under section 330, 503(b), 507(a)(2), 507(b)

or 1114(e) of the Bankruptcy Code (“Administrative Expenses”), (2) approving the form and

manner of notice thereof, and (3) granting related relief; and it appearing that the relief sought in

the Motion and the entry of this Order are appropriate and necessary in order for the Debtors to

determine the scope of Administrative Expenses; and it appearing that the relief sought in the

Motion is reasonable and in the best interests of the Debtors and their estates; and no adverse




1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
DOCS_LA:338446.5 13044/002
                 Case 21-10527-JTD            Doc 660     Filed 06/23/21     Page 2 of 4



interest being represented, and sufficient cause appearing therefore, and upon due deliberation

given, it is hereby

                 IT IS HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED.

                 2.          The date that is thirty (30) calendar days from the entry of this Order (the

“Administrative Expenses Bar Date”) shall be the deadline by which any person or entity that

holds or may hold an Administrative Expense arising from March 8, 2021 through June 24,

2021, must file a request for payment of administrative expense form (an “Request for

Payment”): (i) setting forth the amount of its Administrative Expense as of June 24, 2021; and

(ii) providing a description of the basis for the Administrative Expense and the documentary

evidence supporting the Administrative Expense.

                 3.          The Request for Payment must be actually received by the Debtors’ notice

and claims agent, Bankruptcy Management Solutions, Inc. d/b/a Stretto by the Administrative

Expenses      Bar     Date      either   (1) electronically   through the    interface    available   at

https://cases.stretto.com/carbonlite/file-a-claim/; or (2) by first class mail, hand delivery or

overnight mail to CarbonLite Claims Processing c/o Stretto, 410 Exchange, Suite 100,

Irvine, CA 92602.

                 4.          Any person or entity that fails to timely file and serve an Request for

Payment by the Administrative Expenses Bar Date as required above shall be forever barred

from asserting or receiving any distribution with respect to any such Administrative Expense

absent further Court order, and the Debtors shall be forever discharged and released from any




DOCS_LA:338446.5 13044/002                            2
                 Case 21-10527-JTD            Doc 660     Filed 06/23/21     Page 3 of 4



and all indebtedness or liability with respect to any such Administrative Expense absent further

Court order.

                 5.          The Administrative Expenses Bar Date does not apply to:

                                    (1)     fees payable to the Office of the United States Trustee
                                            pursuant to 28 U.S.C. §1930;

                                    (2)     Administrative Expenses that have already been approved
                                            by order of the Court;

                                    (3)     Administrative Expenses that have been paid in full at any
                                            time prior to the Administrative Expenses Bar Date;

                                    (4)     Administrative Expenses of governmental units that are
                                            subject to Bankruptcy Code section 503(b)(1)(D);

                                    (5)     Administrative Expenses against the Debtors’ estates
                                            arising under Bankruptcy Code § 503(b)(9) or otherwise
                                            subject to the Existing Bar Date Order;

                                    (6)     Administrative Expenses of professionals of the Debtors or
                                            the Committee arising under Bankruptcy Code sections
                                            327, 328, 330, 331, 503(b)(2) or 1103; and

                                    (7)     (i) the DIP Term Agent, DIP Term Lenders, and Prepetition
                                            Term Secured Parties; (ii) the DIP ABL Lender and
                                            Prepetition ABL Secured Parties; and (iii) the TX/PA DIP
                                            Agents and Prepetition Trustees.

                 6.          The form of notice of the Administrative Expenses Bar Date attached to

the Motion as Exhibit B (the “Notice”) is approved, and incorporated by reference herein.

                 7.          The form of Request for Payment attached to the Motion as Exhibit C is

approved, and incorporated by reference herein.

                 8.          In accordance with Bankruptcy Rule 2002 and Local Rule 2002-1(e), the

Debtors are hereby authorized and directed to serve the Notice and Request for Payment Form

by first class mail, postage prepaid, within two (2) calendar days of entry of this Order upon:

                 a.          The Office of the United States Trustee for the District of Delaware;


DOCS_LA:338446.5 13044/002                            3
                 Case 21-10527-JTD            Doc 660        Filed 06/23/21    Page 4 of 4



                 b.          Counsel to the Committee;

                 c.          Counsel to the purchasers of the Debtors’ assets;

                 d.          All parties known to the Debtors as holding potential administrative

                             expenses against the Debtors as of the date of entry of this Order, and their

                             counsel (if known);

                 e.          All known counterparties to the Debtors’ executory contracts and

                             unexpired leases;

                 f.          All known parties to litigation with the Debtors and their counsel (if

                             known);

                 g.          All parties who have requested notice pursuant to Bankruptcy Rule 2002;

                 h.          All persons or entities that have previously filed proofs of claim in these

                             cases as of the date of the entry of the Order;

                 i.          The Internal Revenue Service and the United States Attorney’s Office for

                             the District of Delaware;

                 j.          All other taxing authorities and other governmental units for the

                             jurisdictions in which the Debtors maintain or conduct business;

                 k.          The Securities and Exchange Commission; and

                 l.          To the extent not already included in the above, all parties set forth on the

                             creditor matrix filed by the Debtors.

                 9.          This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order

        Dated: June 23rd, 2021                                       JOHN T. DORSEY
        Wilmington, Delaware                                         UNITED STATES BANKRUPTCY JUDGE


DOCS_LA:338446.5 13044/002                               4
